STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

TIMOTHY         COMANS                                                        NO.     2021    CW    0890


VERSUS


STATE      FARM       MUTUAL       AUTOMOBILE
INSURANCE         COMPANY,
                                                                              FEBRUARY       23,    2022
TIMBERLINE            TRADING       OF
MISSOURI,         LLC       AND    MICHAEL
GLOBE




In   Re:          Cincinnati             Insurance        Company,     applying     for    supervisory
                  writs,          19th        Judicial     District       Court,    Parish         of   East
                  Baton       Rouge,          No.   653413.




BEFORE:           WHIPPLE,          C. J.,      PENZATO     AND    HESTER,   JJ.


        WRIT          DISMISSED.                This      writ      application       is      dismissed

pursuant         to relator' s voluntary motion to dismiss,                            which       advised

that       the    parties          settled          all   claims    and   controversies        existing
between          them        in     this        matter      and     requested       that     this       writ

application            be    dismissed.




                                                          VGW
                                                          AHP
                                                          CHH




COURT      OF    APPEAL,          FIRST       CIRCUIT




                        Rif
       D PUTY CLERV Of COURT
                                          i




                FOR   THE     COURT